Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on June 29, 2022. Claims 1-3, 8, 11-18, and 23-30 were pending in the Application. Claims 1, 3, 12, 15-16, 18, 25, and 29 are amended. No new claims have been added. No new claims have been canceled with claims 4-7, 9-10, and 19-22 remaining cancelled. Claims 1, 15, and 16 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 15, and 16. Thus claims 1-3, 8, 11-18, and 23-30 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















In the context of Claim Interpretation, Intended Use, paragraph 10 of the Non-Final Rejection Office Action dated April 05, 2022, Applicant has made no argument with regards to the noted Intended Use and has NOT adequately amended to render the Claim Interpretation, Intended Use, moot. Examiner does NOT hereby rescind the Claim Interpretation, Intended Use, for paragraph 10 of the Non-Final Rejection Office Action dated April 05, 2022.
In the context of claim 1, Applicant has amended claim 1 to recite “initializing … by: …; updating, by the at least one processing device, specification of the asset balances for the set of blockchain address by applying …” Examiner notes that “updating … specification of the asset balance” is not found in the specification (PGPub US 20200134606 A1, [0005], [0049]-[0050], and [0054]) and that the other steps of “initializing” do not appear to be present in the specification (PGPub US 20200134606 A1, [0033], [0035], [0048], and [0061]) also. 
Claim Interpretation
Regarding claim 16, Examiner notes that the following: “An apparatus comprising …, the node configured to: inspect …; identify …; generate …; generate …; generate …; store …; store …; and initialize …” are intended uses of “the node”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 18, Examiner notes that the following: “The apparatus of claim 17, wherein the node is further configured to store the asset balance structure …” is an intended use of “the node”; and therefore, carries limited patentable weight. Additionally, similar language is recited in claim 29. See MPEP § 2103 (I) (C).
Regarding claim 25, Examiner notes that the following: “The apparatus of claim 16, wherein the node is further configured to generate an updated snapshot …” is an intended use of “the node”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 1-3, 8, 11-18, and 23-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3, 8, and 11-14 are directed to “a method;” claims 15 and 28-30 are directed to “an article of manufacture,” compromising a non-transitory processor-readable storage medium, and claims 16-18 and 23-27 are directed to “an apparatus,” comprising at least one processing device. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-3, 8, 11-18, and 23-30 are directed to the abstract idea of “asset management,” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” and under “Mathematical Concepts of mathematical relationships” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “inspecting, …, a set of … addresses … that reflect transactions associated with assets …; identifying, … and based at least in part on the set of … addresses, final transactions of the assets; generating, …, an asset balance structure, wherein the asset balance structure specifies asset balances, as of a given point in time, for the set of … addresses, the asset balance structure comprising the final transactions; …; generating, …, a digital signature of the snapshot; storing, …, the … signature of the snapshot of the asset balance structure …; storing, …, the snapshot of the asset balance structure …; ...” These limitations are directed to generating and storing data in a database. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “at least one processing device”, “a processor”, “blockchain addresses”, “a blockchain system“, “blocks”, “a storage system”, “digital signature”, “an article of manufacture”, “a non-transitory processor-readable storage medium”, “an apparatus”, “a snapshot of the asset balance structure”, and “initializing one or more asset wallets for one or more nodes of the blockchain” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more that represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “asset management.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “asset management” using computer technology (e.g., “at least one processing device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Also, the specification is silent as to the limitation “initializing … one or more wallets …”, therefore, the additional elements are directed to the generation and utility (e.g., “obtaining …”, “generating …”, …, “updating …”) of “snapshots.” However, these aspects of the claim are well-understood, routine and conventional. By Applicants own admission, such techniques are known as “CDP” as cited in PGPub US 20200134606, [0045], “In CDP, there is typically a given storage volume containing the given volume state and a journal containing recent transactions (not reflected in the given volume state). The CDP journal is used to generate a representation of the storage volume at any point in time by applying the transactions to the given storage volume. For example, one CDP technique is to maintain a snapshot of the storage at multiple points in time as well as the journal. A snapshot is a copy of a storage volume at a specific time instance. A snapshot typically contains the full directory structure of the volume. Snapshots can be used as incremental backups of storage volumes, as restore points for data, as long-term storage for data, or as starting points for new storage volumes.” And it is this well-known technique that Applicant relies upon to “address … drawbacks …” as cited in PGPub US 20200134606, [0044], “Illustrative embodiments address the above and other drawbacks associated with an asset-based blockchain system such as, for example, a bitcoin system, by generating and using an asset balance structure for asset wallets to track the transfer of assets. The asset balance structure, in one or more illustrative embodiments, utilizes a continuous data protection (CDP) approach”; “… overcome a problem …” as cited on page 13 of Applicant Remarks dated June 29, 2022, “Accordingly, the claims both as previously presented and as amended herein recite a particular arrangement of elements that is configured to overcome a problem in a specific technological field of computer technology and that produces a useful and concrete end result”; and serve as an “… improvement to computer functionality” as cited on page 13 of Applicant Remarks dated June 29, 2022, “Such an arrangement is expressly directed to an improvement to computer functionality, and therefore does not constitute an abstract idea. See the Federal Circuit decision in Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 1304 (Fed. Cir. 2018) ("Our cases confirm that software-based innovations can make 'non-abstract improvements to computer technology' and be deemed patent-eligible subject matter at step 1 [of the Alice test].") (quoting Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016).” Therefore, as what Applicant regards as an inventive concept, according to the 2019 Revised Patent Subject Matter Eligibility Guidance, “limitations containing the judicial exception as well as additional elements in the claim besides the judicial exception evaluated together to determine whether the claim integrates the judicial exception into a practical application,” is actually well-understood, routine and conventional. Therefore, the claims are necessarily non-statutory and stand rejected under 35 U.S.C. § 101.
Dependent claims 2-3, 8, 11-14, 17-18, and 23-30 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims. Claims 2-3, 8, 11-14, 17-18, and 23-30 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “asset management.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “asset management.”
Hence, claims 1-3, 8, 11-18, and 23-30 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 11-18, and 23-30 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 1 recites “initializing … by: …; updating, by the at least one processing device, specification of the asset balances for the set of blockchain address by applying …” However, the specification is silent in regards to “specification of the asset balances …” therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is cited in claims 15 and 16. (See MPEP § 2163.06 and MPEP 608.04).
Claim 3 recites “… storing, … in a given asset wallet without storing … in the given asset wallet.” However, the specification is silent as to “in a given asset wallet without storing,” therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claim 29. (See MPEP § 2163.06 and MPEP 608.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Grunwald et al (U. S. Patent No. 11360689 B1) – Cloning a Tracking Copy of Replica Data
Grunwald recites cloning a tracking copy of replica data, including receiving, at a target data repository from a source data repository, metadata describing one or more updates to a dataset stored within the source data repository; generating, based on the metadata describing the one or more updates to the dataset, a tracking copy of replica data on the target data repository; and generating, based on the tracking copy, a cloned image of the dataset that is modifiable without modifying the tracking copy of the replica data. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                         

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692